Walker, J.
When the hill was filed in this ease, for ne exeat, defendants said, “ by way of demurrer, that complainants take nothing'under said will', and that by'their own showing, they are not entitled to the relief sought, or any other relief, as to any or all the matters in said bill contained.” This demurrer was sustained, and the bill dismissed. On the filing of the present bill, the decision on the general demurrer was pleaded in bar: the Court overruled the plea, and ordered defendants to answer; and this decision is brought up for review.
[1] When a question has once been decided by this Court, we desire it to be distinctly understood that such decision is, with us, authority. If counsel can furnish us a decision, of this Court, inypint, he need go no further in his investigations. It is unnecessary to consume his own time and our’s, in arguing that such decision is the law. With us such decision is conclusive of what the law is, until changed by the law making power. It may be that some of the decisions are not precisely what some of us would, were the question res integra, hold to be the law; but we consider a decision of our Court better evidence of what the law of Georgia is than what, in the absence of such decision, might be our individual opinions. We deem it of great importance that the decisions of this Court, so far as possible, should be uniform j and, as a general rule, will disturb them with reluctance. Counsel will, we hope, from this understand the importance of investigating thoroughly the decisions of this Court, touching any case which may be brought before it. He will thus be much more likely to gain his case, and will do both us and the State service, by enabling us to observe greater uniformity in our decisions. We would not be understood, however, as refusing to hear argument, in cases where counsel might ask permission to review a decision ; but we do mean to say, that, until a decision may be *502“ reversed or materially changed,” as provided for by the Code, sec. 210, that it is evidence, conclusive upon us, of what the law is.
In the ease before us, this Court, upon general demurrer, dismissed complainant’s bill. What was the effect of this judgment?
[2] “If the Court upon a demurrer has clearly decided upon the merits of the question between the parties, the decision may be pleaded in bar of another suit.” Mit. Eg. Pl., by Jeremy, 216 (top page 254.) Sto. Eq. Pl., see. 456, and note (3,) Ib. 793. This doctrine has been impliedly assented to, in two cases decided by this Court. Black vs. Black, et al, 27 Ga. R., 45 ; McGinnis vs. The Justices, etc., 30 Ga. R., 55. We think the plea was sufficient to bar the claim of complainants. It was insisted in the argument, that these complainants, as heirs at law of Jane Ward, have rights in this property, and that they may amend their bill so as to have those rights enforced. When this case is returned to the Court below, the question of amendment may be passed upon there, as was decided in Sullivan, Cabot & Co., 28 Ga. R., 29.
Judgment reversed.